Citation Nr: 0929142	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-36 218	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of the 
surgical removal of an eye cyst.  

2.  Entitlement to service connection for chloracne.

3.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1954 to May 1956 and from July 1956 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2006 and in August 
2007 of a Department of Veterans Affairs (VA) Regional 
Office.

In May 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c). 

The claim of service connection for chloracne and the claim 
for increase for posttraumatic stress disorder are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

Residuals of the surgical removal of an eye cyst have not 
been shown since service or currently. 


CONCLUSION OF LAW

Residuals of the surgical removal of an eye cyst were not 
incurred in or aggravated by service.  38 U.S.C.A. 38 
U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).
  



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

On the claim of service connection for residuals of an eye 
cyst, the RO provided pre-adjudication VCAA notice by 
letters, dated in December 2005 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service treatment and 
personnel records, and post-service treatment records.

On the claim of service connection for residuals of an eye 
cyst, a VA examination is not required in the absence of 
competent evidence of a current diagnosed disability or 
recurrent symptoms of a disability.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The service treatment records document refractive error.  On 
separation examination in January 1977, the Veteran gave a 
history of eye surgery in 1960, but denied any eye problems, 
and the eyes were evaluated as normal.  

After service, VA records show that in February 1999 the 
Veteran asked for an eye examination to check his vision.  It 
was noted that his vision was last checked six years 
previously and that he had prescriptive lens.  He denied 
blurred vision. 

In May 2009, the Veteran testified that in the early 1960s he 
had a cyst removed from the skin surrounding the eye.  He 
stated that occasionally he would rub his eye and it felt 
like sand was coming out of it.  The Veteran denied a history 
of treatment for an eye condition.

Analysis

To the extent that the service treatment records and post-
service records documented refractive error, refractive error 
is not a disability for the purpose of VA disability 
compensation.  38 C.F.R. §§ 4.9, 3.303.  



Although on separation examination in January 1977, the 
Veteran gave a history of eye surgery in 1960, other than 
refractive error, no ocular disability of any kind was noted 
by complaint, finding, history, or treatment during service, 
since service, or currently. 

While the Board finds that the Veteran's testimony credible 
about a removal of a cyst for the skin surrounding the eye in 
the 1960s, this alone not enough to establish service 
connection.  There must be a current disability resulting 
from the removal of the cyst in service.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Although the Veteran is competent to describe symptoms such 
as ocular grittiness, where as here, the determinative 
question involves medical causation, that is, medical 
evidence of an association or link between a cyst on the skin 
surrounding the eye and an eye disability, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
And there is no competent evidence of medical causation, that 
is, medical evidence of an association or link between a cyst 
on the skin surrounding the eye and an eye disability, other 
than refractive error, no ocular pathology or disability has 
been shown during service, since service, or currently. 

And in the absence of medical evidence suggesting a nexus 
between a cyst on the skin surrounding the eye and an eye 
disability and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is no required to provide a 
medical examination or obtain a medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 



As for the Veteran's statements and testimony to the extent 
the Veteran relates ocular grittiness to the removal of the 
cyst, where, as here, there is a question of medical 
causation, as explained above, competent medical evidence is 
required to substantiate the claim.  As lay person, Veteran 
is not qualified through education, training, or experience 
to express an opinion of medical causation.  For this reason, 
the Board rejects the Veteran's statements and testimony as 
favorable competent evidence to support the claim. 

In the absence of proof of an eye disability, other than 
refractive error, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As the Board may consider only competent, independent medical 
evidence to support its finding as to medical causation, 
where a lay assertion of medical causation is not competent 
medical evidence, and as there is no favorable competent 
medical evidence, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of the surgical removal of 
an eye cyst is denied.  


REMAND

The Veteran contends that he has chloracne due to in-service 
exposure to herbicides.  The Veteran served in Vietnam during 
the Vietnam era, and it is presumed that he was exposed to 
certain herbicides, including a herbicide commonly referred 
to as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).



On VA examination in December 2005, the examiner stated that 
he was unsure of the specific diagnosis, although he did find 
dermatitis, and he recommended that the Veteran be seen by a 
dermatologist.  On VA examination in June 2006, the examiner 
stated that as the Veteran was not seen by a dermatologist he 
could not confirm the diagnosis of the rash.  The examiners 
neither expressed a nexus opinion for any current skin 
condition nor ruled out chloracne.  

As it is still not clear whether the Veteran suffers from 
chloracne or other skin condition related to service, further 
evidentiary development is needed under the duty to assist. 
38 C.F.R. § 3.159.

On the claim for increase for posttraumatic stress disorder, 
after the Veteran was last examined by VA in January 2008, in 
his substantive appeal, dated in September 2008, the Veteran 
stated that his posttraumatic stress disorder was worse and 
he described symptoms not previously reported on the VA 
examination in January 2008.  As the Veteran's symptoms 
suggest a material change in the disability, a reexamination 
under 38 C.F.R. § 3.327 is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1. Afford the Veteran a VA examination by 
a dermatologist to determine: 

a). Whether the Veteran has chloracne 
related to exposure to Agent Orange in 
Vietnam; alternatively,

b). If the Veteran does not have 
chloracne, whether the current skin 
condition, if any, is at least as likely 
as not related to service. 

The examiner is asked to comment on the 
clinical significance that:

i). In service in September 1955, the 
Veteran was treated for skin lesions 
on the back of his head, neck and 
scalp.  

ii). On retirement examination in 
January 1977, the Veteran reported a 
history of skin disease, but no 
abnormalities were noted on 
examination.

iii). After service, on VA 
examination in December 2005, the 
finding was dermatitis, not otherwise 
specified, and on VA examination in 
June 2006, a rash was found. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." Rather, 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims file should be made available 
to the examiner. 

2. Afford the Veteran a VA examination to 
determine the current level of 
occupational and social impairment due to 
posttraumatic stress disorder. 

The claims file should be made available 
to the examiner.





3. After the development has been 
completed, adjudicate the claims.  If any 
benefits sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


